FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                         DECEMBER 23, 2021
                                                                     STATE OF NORTH DAKOTA




                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                2021 ND 231

Alexandra Visser,                                        Plaintiff and Appellee
      v.
Joshua Visser,                                       Defendant and Appellant
      and
State of North Dakota                          Statutory Real Party in Interest

                                No. 20210151

Appeal from the District Court of Richland County, Southeast Judicial District,
the Honorable Bradley A. Cruff, Judge.

AFFIRMED.

Per Curiam.

Tracey R. Lindberg, Pelican Rapids, MN, for plaintiff and appellee; submitted
on brief.

Jeffrey Sprout, Fargo, ND, for defendant and appellant; submitted on brief.
                              Visser v. Visser
                               No. 20210151

Per Curiam.

[¶1] Joshua Visser appeals from a district court order denying his motion to
modify primary residential responsibility for the child he has with Alexandra
Visser. Joshua Visser argues the district court erred in denying his motion
because there was evidence of several material changes in circumstance and
the court’s findings under the best interest factors are clearly erroneous. We
conclude the district court’s decision is not clearly erroneous. We summarily
affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1